Citation Nr: 0321320	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In December 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
or evaluated him for psychiatric 
symptomatology during the period of June 2001 
to the present.  Ask the veteran whether he 
has been treated or evaluated by John Nance, 
Ph.D., since March 1998.  Obtain records from 
each health care provider the appellant 
identifies, including Dr. Nance if the veteran 
indicates that he has been treated by Dr. 
Nance since March 1998.

2.  Obtain the veteran's outpatient treatment 
records from the Salem, Oregon, Mental Health 
Primary Care Clinic for any treatment for a 
psychiatric disorder during the period of May 
to November 1999 and from June 2001 to the 
present. 

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
psychiatric examination to determine the 
current severity of PTSD.  If possible, have 
the evaluation performed by a psychiatrist who 
has not previously treated or evaluated the 
veteran.  Send the claims folder to the 
examiner for review. 

Provide the examiner with the following 
material: 
(1) The examiner should acknowledge review of 
the claims folder in the examination report.  
(2) The veteran's primary duty while serving 
in Vietnam was as a cook, and his only 
corroborated stressor is that the battery he 
was assigned to 1966 received mortar fire once 
and had other episodes of small arms fire.  
Those are the stressors that may be considered 
in assessing any PTSD.  Although the veteran 
has alleged other stressors, such as 
experiencing constant fire for seven to eight 
months and med-evacing wounded and dead, they 
are uncorroborated and may not be accepted to 
support a diagnosis of PTSD or to assess that 
disorder.  
(3) The veteran should be afforded a 
comprehensive examination that includes 
psychological tests if appropriate.  In noting 
any symptoms peculiarly to PTSD that the 
veteran may report, such symptoms should be 
reported in detail.  The psychiatric 
examination should be sufficient to determine 
the correct diagnoses of all psychiatric 
disorders and to address whether the veteran 
does or does not have the following due to 
PTSD only: occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or 
a work-like setting); and an inability to 
establish and maintain effective 
relationships.  
(4) The psychiatric examination should also be 
sufficient to address whether the veteran does 
or does not have the following due to PTSD 
only: total occupational and social 
impairment, due to such symptoms: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and memory 
loss for names of close relatives, own 
occupation, or own name.  
(5) A Global Assessment of 
Functioning (GAF) rating should be 
reported, which, if possible, 
reflects impairment only from PTSD.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




